                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

FRANCES H. PISTEY,                            )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       No.:   2:17-CV-8-TAV-MCLC
                                              )
LAKE DEVELOPERS PARTNERSHIP,                  )
LAKE DEVELOPERS II, LLC, and                  )
DAYTONA CONSTRUCTION                          )
COMPANY, INC.,                                )
                                              )
              Defendants.                     )

                                          ORDER

       Based on the conclusions of law stated in the accompanying memorandum opinion, the

Court HOLDS in favor of plaintiff as a matter of law. Per the parties’ agreement, the purchase

contract is RESCINDED. Title RETURNS to defendants, which are LIABLE to plaintiff for

the following amounts:

       •      The purchase price of $143,685.00;
       •      Property taxes of $10,167.19;
       •      Homeowners-association fees of $7,261.00;
       •      Maintenance costs of $1,300.00;
       •      Interest of $90,371.00 paid on the home-equity loan;
       •      Closing costs of $839.69; and
       •      Prejudgment interest on these amounts as appropriate.

       The Clerk of Court is DIRECTED to CLOSE this case.

       IT IS SO ORDERED.

                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT
